FILED
                             NOT FOR PUBLICATION                           APR 14 2015

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10261

                Plaintiff - Appellee,            D.C. No. 2:12-cr-01934-DGC

  v.
                                                 MEMORANDUM*
AURELIO REBOLLAR-ALARCON,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Linda R. Reade, District Judge, Presiding**

                              Submitted April 7, 2015***

Before:         FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Aurelio Rebollar-Alarcon appeals from the district court’s judgment and

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Linda R. Reade, Chief Judge of the United States
District Court for the Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges his guilty-plea conviction and 24-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Rebollar-Alarcon’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Rebollar-Alarcon the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    13-10261